Filed Pursuant to Rule 424(b)(3) SEC File No. 333-146478 Prospectus International Vineyard, Inc., a Delaware corporation 1,524,375Shares of Common Stock This prospectus relates to 1,524,375shares of common stock of International Vineyard, Inc., which are issued and outstanding shares of our common stock, acquired by the selling shareholders in private placement transactions which were exempt from the registration and prospectus delivery requirements of the Securities Act of 1933. The selling shareholders will offer and sell the shares at $0.10 per share, making the aggregate offering price to the public approximately $152,438 if all the shares are sold. Our common stock is presently not traded on any market or securities exchange, and we have not applied for listing or quotation on any public market. The selling shareholders will sell those 1,524,375shares of our issued and outstanding common stock at a price of $0.10 per share until the shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will not receive any of the proceeds from the sale of those shares being offered by the selling shareholders. Title of securities to be offered Number of offered shares Offering price per share Proceeds Common Stock 1,524,375 $0.10 $152,438 See “Risk Factors” on Pages 3 to 10 for factors to be considered before purchasing shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We will not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale of these securities is not permitted. The date of this prospectus is October 15, 2007. Subject to completion. 1 TABLE OF CONTENTS Page Prospectus Summary 3 Risk Factors 3 Forward Looking Statements 10 Use of Proceeds 10 Determination of Offering Price 10 Dilution 10 Selling Shareholders 10 Plan of Distribution 12 Legal Proceedings 13 Directors, Executive Officers, Promoters and Control Persons 13 Security Ownership of Certain Beneficial Owners and Management 14 Description of Securities 15 Interest of Named Experts and Counsel 15 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 16 Organization Within Last Five Years 16 Description of Business 16 Management’ Discussion and Analysis of Financial Condition and Results of Operations 19 Description of Property 20 Certain Relationships and Related Transactions 20 Market for Common Equity and Related Stockholder Matters 21 Executive Compensation 22 Financial Statements 24 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 Legal Matters 34 Experts 34 Additional Information 34 2 Prospectus Summary Our Business: Our principal business address is 27aseo Espada, Suite 924, San Juan Capistrano, CA 92675. Our telephone number is (949) 276-4726. We intend to be an international provider of French and California sourced wines sold under several company-owned brands. Our initial product line will be two wine brands from the California central coast and one wine brand from France.The California brands will consist of three different varietals: Chardonnay, Merlot and Cabernet Sauvignon. The French wine will be a red table wine. We intend to market our wines to the Chinese market via wine distributors and to the grocery and discount retail market in the United States. Our state of organization: We were incorporated in Delaware on April 2, 2007. Summary financial information: The summary financial information set forth below is derived from the more detailed financial statements appearing elsewhere in this prospectus.We have prepared our financial statements contained in this prospectus in accordance with accounting principles generally accepted in the United States. All information should be considered in conjunction with our financial statements and the notes contained elsewhere in this prospectus. Income Statement Period From April 2, 2007 (inception) to June 30, 2007 Net Revenue 0 Gross Profit 0 Operating Expenses 4,387 Net Loss (4,387 ) Net Loss Per Share (0.00 ) Balance Sheet June 30, 2007 Total Assets 107,214 Total Liabilities 951 Shareholders' Equity (Deficiency) 106,263 Number of shares being offered: The selling shareholders want to sell 1,524,375shares of our issued and outstanding common stock. The selling shareholders will sell at a price of $0.10 per share until the shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Estimated use of proceeds: We will not receive any of the proceeds from the sale of those shares being offered by the selling shareholders. RISK FACTORS In addition to the other information in this prospectus, the following risk factors should be considered carefully in evaluating our business before purchasing any of our shares of common stock. A purchase of our common stock is speculative in nature and involves a lot of risks. Any person who cannot afford the loss of his or her entire purchase price for the offered shares should not purchase of the offered shares because such a purchase is highly speculative and involves significant risks. Our business objectives must also be considered speculative, and we cannot guaranty that we will satisfy those objectives. Purchasers of the offered shares may not realize any return on their purchase of the offered shares. Purchasers may lose their investments in us completely. 3 Risks Related to our Business: We have a limited operating history upon which an evaluation of our prospects can be made. We were formed on April 2, 2007. Our lack of operating history in the wine industry makes an evaluation of our business and prospects very difficult. Our prospects must be considered speculative, considering the risks, expenses, and difficulties frequently encountered in the establishment of a new business. We cannot be certain that our business will be successful or that we will generate significant revenues and become profitable. We will need to raise additional capital to fund our operations. Our failure to raise additional capital will significantly affect our ability to fund our proposed activities. To develop, produce, market, and distribute our wines, we may be required to raise additional funds. We do not know if we will be able to acquire additional financing. We anticipate that we will need to spend significant funds on marketing and distributing our wine products. Our failure to obtain additional funds would significantly limit or eliminate our ability to fund our operations. We have incurred a net loss since inception and expect to incur net losses for the foreseeable future. As of June 30, 2007, our net loss since inception was $4,387. We expect to incur operating and capital expenditures for the next year and, as a result, we expect significant net losses in the future. We will need to generate significant revenues to achieve and maintain profitability. We may not be able to generate sufficient revenues to achieve profitable operations. Because we are a development stage company, we have no revenues to sustain our operations. We are a development stage company that is currently developing our business. To date, we have not generated any revenues, and we cannot guaranty that any will be generated. The success of our business operations will depend upon our ability to quality wine and market and sell that wine to customers. We are not able to predict whether we will be able to develop our business and generate revenues. If we are not able to complete the successful development of our business plan, generate significant revenues and attain sustainable profitable operations, then our business will fail. Our business is dependent on our ability to acquire quality wines from our suppliers. While we believe that we can secure regular supplies of wines from a combination of suppliers, we cannot be certain that supply shortages will not occur. Our suppliers have subject to the risks inherent in the wine industry such as following: · a shortage in the supply of wine grapes; · increases in our wine production costs; · oversupply of grapes; and · various diseases, pests and certain weather conditions affecting quality and quantity of grapes. In the event that any of above events occurs, our business will be negatively affected. Our supply of wine could be disrupted and the cost of the wine we sell could increase significantly.We cannot guaranty that any of those events will not occur or that our business will not be negatively affected by the occurrence of any of those events. Contamination of our wines could lead to a diminishing reputation of our product, which would harm our business.Because our products are designed for human consumption, our business is subject to certain hazards and liabilities related to food products, such as contamination. A discovery of contamination in any of our wines, through tampering or otherwise, could result in a recall of our products. Any such recall would significantly damage our reputation for product quality and could seriously harm our business and sales. We do not maintain any insurance to protect against such risks. Therefore, if our products are recalled and we do not have adequate insurance coverage, our business will suffer a significant loss of sales and profit, as well as capital to cover the difference in the liability cost.Brand reputation is especially important in product sales in China, and our inability to protect the reputation of our brands in China could harm our ability to sell our products there. 4 Infringement of our brand name may damage our business. Our wines will be branded consumer products. Our ability to distinguish our brand name from those of our competitors depends, in part, on the strength and vigilant enforcement of our brand name. Competitors may use trademarks, trade-names or brand names that are similar to those we use, thereby weakening our intellectual property rights. If our competitors infringe on our rights, we may have to litigate in order to protect such rights. Litigation may result in significant expense and divert our attention from business operations. In addition, we cannot assure you that we would be successful in protecting our rights or that we will have the funds to litigate in an attempt to protects our rights. We face intense competition, which could hinder our ability to implement our business plan and generate revenues.Most of our competitors have significantly greater resources than we do.If we cannot compete effectively, we may not be able to generate any revenues, or achieve or sustain profitability. We are in a highly competitive industry. Our principal competitors include companies that are well recognized as wine distributors for several years and have an established customer base. These competitors may enhance their services to include some that we may not be able to provide until we achieve profitability. Many of our current and potential competitors enjoy substantial competitive advantages, such as: · greater name recognition; · larger marketing budgets and resources; · established marketing relationships; · access to larger customer bases; and · substantially greater financial, technical and other resources. As a result, they may be able to respond more quickly and effectively than we can to new or changing opportunities, technologies, standards or customer requirements.Many of these competitors have greater financial resources than we have and have been in operation for many years more than us. In addition, many of these companies have greater name recognition among potential customers. These companies might be willing to sacrifice profitability to capture a greater portion of the market or pay higher prices than we would for the same acquisition opportunities. For all of the foregoing reasons, we may not be able to compete successfully against our current and future competitors. We may experience domestic and international barriers to conducting business due to government regulations. The United States wine industry is subject to extensive regulation by the Federal Bureau of Alcohol, Tobacco and Firearms and various foreign agencies, state liquor authorities and local authorities. These regulations and laws dictate such matters as licensing requirements, trade and pricing practices, permitted distribution channels, permitted and required labeling, advertising and relations with wholesalers and retailers. In addition, importing wine to China requires complying with numerous and complex regulations, including proper labeling, payment of a series of taxes and duties, inspection and certification of our facilities, and selling and marketing our product in China.We will need to locate and retain agents to help us comply with these requirements in China, without which we would be unable to conduct sales there. An increase in excise taxes or government regulations could harm our business. The United States, France, China, and other countries in which we anticipate dealing with operate impose excise and other taxes on beverage alcohol products in varying amounts which have been subject to change. Significant increases in excise or other taxes on beverage alcohol products could harm our financial condition or results of operations. In addition, federal, state, local and foreign governmental agencies extensively regulate the beverage alcohol products industry concerning such matters as licensing, trade and pricing practices, permitted and required labeling, advertising and relations with wholesalers and retailers. Certain federal and state regulations also require warning labels and signage. We will be required to comply with extensive regulations, including Chinese import, labeling, certifications and tax requirements to sell our product in China.New or revised regulations or increased licensing fees, requirements or taxes could also harm our financial condition or results of operations. 5 We rely on the performance of wholesale distributors, major retailers and chains for the success of our business. In China, we hope to sell our products principally to wholesalers and directly to major retailers that are beginning to operate in China. The poor performance of our major wholesalers or retailers as well as our inability to collect accounts receivable from our major wholesalers or retailers will negatively affect our operations.The difficulty of finding, retaining, and working with Chinese agents to help us comply with Chinese regulations and facilitate our wholesaling activities in China would impact our ability to operate profitably in China. Our business could be harmed by a decline in the consumption of products we sell. Over the last ten years, there have been increases in consumption of beverage alcohol in our product category and geographic markets. There have been periods in the past, however, in which there were substantial declines in the overall per capita consumption of beverage alcohol products in the United States and other markets in which we may participate. A limited or general decline in consumption in one or more of our products could occur in the future due to a variety of factors, including: · a general decline in economic conditions; · increased concern about the health consequences of consuming beverage alcohol products and about drinking and driving; · a trend toward a healthier diet including lighter, lower calorie beverages such as diet soft drinks, juices and water products; · the increased activity of anti-alcohol groups; and · increased federal, state or foreign excise or other taxes on beverage alcohol products. Restrictions on currency exchange may limit our ability to receive and use our revenue effectively. A portion of our revenues may be settled in Renminbi, and any future restrictions on currency exchanges may limit our ability to use revenue generated in Renminbi to fund any future business activities outside China or to make other payments in U.S. dollars. Although the Chinese government introduced regulations in 1996 to allow greater convertibility of the Renminbi for current account transactions, significant restrictions still remain, including primarily the restriction that foreign-invested enterprises may only buy, sell or remit foreign currencies after providing valid commercial documents, at those banks in China authorized to conduct foreign exchange business.We cannot be certain that the Chinese regulatory authorities will not impose more stringent restrictions on the convertibility of the Renminbi. An increase in the cost of energy could affect our profitability. If there are significant increases in energy costs, or if energy costs continue to rise, this would result in higher transportation, freight and other operating costs. Our future operating expenses and margins will depend on our ability to manage the impact of cost increases. We cannot guaranty that we will be able to pass along increased energy costs to our customers through increased prices. Our business will be harmed if we are unable to find reliable distributors and agents in China to assist us with doing business in China and distribute our products. Due to language differences and regulatory requirements, we will be required to find reliable agents and distributors to assist us in doing business in China.If some or all of these distributors reduce their orders or discontinue doing business with us, we could have difficulties finding new distributors to distribute our products which would harm our ability to sell our products and generate revenues. Our reliance on these agents and distributors could also affect our bargaining power in getting favorable prices for our products. In addition, untimely payment and/or failure to pay by these agents and distributors would harm our cash flow. 6 We will depend heavily on agents and distributors we engage to facilitate our business operations in China, and any loss of such personnel, or the failure to continue to attract such personnel in the future, could harm our business. The business of providing wines to international markets is specialized and requires the employment of personnel with operational experience in the industry and contacts within China. Accordingly, we must attract and retain key personnel and agents in China to facilitate our business there. Our ability to effectively implement our business strategy will depend upon, among other factors, the successful recruitment and retention of additional management and other key personnel that have the necessary operational skills and experience with exporting and importing requirements. These individuals are difficult to find in California and in China, and we may not be able to retain such skilled employees. Any disruption of the operations in domestic and overseas warehouses and distribution of our projects would damage our business. All of our products will be shipped from warehouses in California and France and stored in China prior to distribution to market. We currently do not maintain insurance covering our product while it is being shipped to China or while it is housed in storage facilities, either in the U.S. or abroad. We also do not carry any business interruption insurance. Our operations could be interrupted by shipping accidents, or other events, such as fire, flood, earthquake and other events beyond our control. Any disruption of the operations during shipping or storage would have a significant negative impact on our ability to deliver products, which would cause a potential diminution in sales, the cancellation of orders, damage to our reputation and potential lawsuits. The constantly evolving legal system in China is unpredictable and may afford us inadequate legal protections. We anticipate we will conduct most of our product sales in China, which utilizes a civil law system based on written statutes. Unlike common law systems, it is a system in which precedents set in earlier legal cases are not generally used. The overall effect of legislation enacted over the past 20 years has been to enhance the protections afforded to foreign invested enterprises in China. However, these laws, regulations and legal requirements are relatively recent and are evolving rapidly, and their interpretation and enforcement involves uncertainties. These uncertainties could limit the legal protections available to foreign enterprises to acquire and hold licenses and permits, such as requisite business licenses.As a result, it could be difficult for us to enforce any legal rights we may have in conducting and protecting our operations in China. Changes in China's political and economic situation could harm us and our operating results. Economic reforms adopted by the Chinese government have had a positive effect on its economic development, but the government could change these economic reforms or any of its legal systems at any time. Changes could either benefit or damage our operations and profitability. Potential changes, among others, are the following: · level of government involvement in the economy; · control of foreign exchange; · methods of allocating resources; · balance of payments position; · international trade restrictions; and · international conflict. The Chinese economy differs from the economies of most countries belonging to the Organization for Economic Cooperation and Development, or OECD, in many ways. As a result of these differences, we may not develop in the same way or at the same rate as might be expected if the Chinese economy were similar to those of the OECD member countries. 7 The Chinese government will exert substantial influence over the manner in which we conduct our business activities. China only recently has permitted provincial and local economic autonomy and private economic activities. The Chinese government has exercised and continues to exercise substantial control over virtually every sector of the Chinese economy through regulation and state ownership of business enterprises. Our ability to conduct operations in China may be harmed by changes in its laws and regulations, including those relating to taxation, import and export tariffs, environmental regulations, intellectual property and other matters. We believe that our sales to China will be in material compliance with all applicable legal and regulatory requirements. However, the central or local governments of these jurisdictions may impose new, stricter regulations or interpretations of existing regulations, including stricter import regulations or regulations with regard to the sale and use of alcohol, that would require additional expenditures and efforts on our part to conduct our business, increase our market size or ensure our compliance with such regulations or interpretations. Accordingly, government actions in the future, including any decision not to continue to support recent economic reforms and to return to a more centrally planned economy or conduct a public relations campaign against imported wine consumption, or regional or local variations in the implementation of economic policies, could have a significant effect on economic conditions in China, and could require us to cease doing business there. Future inflation in China may reduce the demand for our product in China. In recent years, the Chinese economy has experienced periods of rapid expansion and widely fluctuating rates of inflation. During the past ten years, the rate of inflation in China has been as high as 20.7% and as low as -2.2%. These factors have led to the adoption by the Chinese government, from time to time, of various corrective measures designed to restrict the availability of credit or regulate growth and contain inflation. High inflation may in the future cause the Chinese government to impose controls on credit and/or prices, or to take other action which could inhibit economic activity in
